
	
		I
		112th CONGRESS
		1st Session
		H. R. 3005
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To make supplemental appropriations for disaster relief
		  for fiscal year 2011.
	
	
		That the following sums are appropriated, out of any money in the Treasury not
			 otherwise appropriated, for fiscal year 2011, and for other purposes,
			 namely:
		101.For an additional amount for
			 Department of Agriculture—Farm Service Agency—Emergency Conservation
			 Program for expenses resulting from any event occurring in 2011 that is
			 designated as a major disaster pursuant to the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (4210 U.S.C. 5122(2)), $151,000,000, to
			 remain available until expended.
		102.For an additional amount for
			 Department of Agriculture—Conservation Programs—Natural Resources
			 Conservation Service—Emergency Watershed Protection Program, for
			 expenses resulting from any event occurring in 2011 that is designated as a
			 major disaster pursuant to the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (4210 U.S.C. 5122(2)), $187,500,000, to remain available until
			 expended: Provided, That for an additional amount for such
			 expenses, of the unobligated balances of amounts made available for such
			 account by Public Law 108–199, Public Law 109–234, and Public Law 110–28, not
			 to exceed $31,000,000 may be used, to remain available until expended.
		103.Each amount made available by this Act is
			 designated as an emergency pursuant to section 3(c)(1) of H. Res. 5 (112th
			 Congress) and as an emergency requirement pursuant to section 403(a) of S. Con.
			 Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal
			 year 2010.
		This Act may be cited as the Helping
			 Devastated Farmers Act of 2011.
		
